Exhibit 10.1

 

 

 

 

 

 

 

 

 

LOGO [g82781g00b20.jpg]

 

 

 

 

 

 

 

 

 

 

2009 Zebra Incentive Plan

(as amended and restated August 12, 2009)

 

1



--------------------------------------------------------------------------------

SECTION 1 – PURPOSE

Zebra Technologies Corporation and its subsidiaries (collectively, the
“Company”) provides the 2009 Zebra Incentive Plan to focus the attention of
Participants on growing the business by rewarding performance for attaining a
specific set of financial targets and goals. While Associates have many
different roles within the Company, the Company will be successful only if all
Associates are focused on achieving common goals, strive individually for
functional excellence in their assigned roles, and contribute to organizational
excellence as a team. The Plan is established pursuant to the 2006 Zebra
Technologies Corporation Incentive Compensation Plan and is subject to the
provisions set forth therein.

SECTION 2 – DEFINITIONS

2.1 Definitions: Wherever used herein, the following terms shall have the
respective meanings set forth below unless otherwise expressly provided. When
the defined meaning is intended, the term is capitalized. Additional capitalized
terms shall have the respective meanings given to them in Exhibit A, under the
“Definitions” heading, unless otherwise expressly provided.

 

  (a) “Annual Financial Performance Goals” shall mean, with respect to any
Participant, the sum of the Participant’s Semi-Annual Financial Performance
Goals established for each of the Semi-Annual Financial Performance Periods, as
may be further described in Exhibit A. As an example (for illustrative purposes
only), if the Semi-Annual Financial Performance Goal for the first Semi-Annual
Financial Performance Period was $1 million in income from operations and the
Semi-Annual Financial Performance Goal for the second Semi-Annual Financial
Performance Period was $2 million in income from operations, then the Annual
Financial Performance Goal would be $3 million in income from operations.

 

  (b) “Annual Performance Period” shall mean the full Plan Year.

 

  (c) “Associate” shall mean an individual classified as an employee by the
Company.

 

  (d) “Base Earnings” shall mean the actual gross base pay paid by the Company
to an Associate during the time the Associate is an eligible Participant, during
any specified period during the Plan Year. Base Earnings shall exclude payments
of all other incentive compensation, commissions, imputed income, and any other
non-base pay forms of compensation.

 

  (e) “Cause” shall (i) with respect to a Participant that is a Section 16
Officer, have the same meaning, if any, ascribed to it in the Section 16
Officer’s employment agreement with the Company, and (ii) with respect to any
other Participant or to a Section 16 Officer that does not have an employment
agreement with the Company that ascribes a meaning to it, mean a Participant’s
failure to follow directives and policies of the Company, the failure to follow
the reasonable directives of a superior, willful malfeasance, gross negligence,
acts of dishonesty, or conduct injurious to the Company.

 

  (f) “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

  (g) “Committee” shall mean the Compensation Committee of the Board of
Directors of Zebra Technologies Corporation.

 

  (h) “Financial Performance Goals” shall mean Semi-Annual Financial Performance
Goals and Annual Financial Performance Goals.

 

2



--------------------------------------------------------------------------------

  (i) “Incentive Award” shall mean the award earned by a Participant based on a
comparison of actual results of the Company or applicable business unit against
the Financial Performance Goals and Individual Performance Goals established at
the beginning of the Semi-Annual Financial Performance Period or Annual
Performance Period, as applicable.

 

  (j) “Individual Performance Goals” shall mean clear, specific, and measurable
goals that are aligned with the overall goals of the Company or applicable
business unit.

 

  (k) “Participant” shall mean an Associate of the Company who is in a position
that satisfies the defined eligibility criteria for participation in the Plan
stated in Sections 3.1 and 3.2.

 

  (l) “Performance Payout Percentage” shall mean the percentage of the Incentive
Award awarded based on the level of goal achievement for a performance period,
as set forth in the text of this Plan or in Exhibit A.

 

  (m) “Plan” shall mean the 2009 Zebra Incentive Plan in the form established
and defined herein.

 

  (n) “Plan Year” shall mean the fiscal year of Zebra Technologies Corporation
that extends from January 1, 2009 through December 31, 2009.

 

  (o) “Section 16 Officers” shall mean any officers of the Company as defined in
Rule 16a-1 under the Securities Exchange Act of 1934, as amended.

 

  (p) “Semi-Annual Financial Performance Goal” shall mean for the first
Semi-Annual Financial Performance Period, the budgeted levels of (i) Company
Income from Operations, (ii) SPG Income from Operations, or (iii) Revenue,
Adjusted EBITDA, and Total Bookings, in each case as further described in
Section 4.2 and Exhibit A, and for the second Semi-Annual Financial Performance
Period, the levels of (i) Corporate Expense and Unit Income from Operations,
(ii) SPG Income from Operations, or (iii) Revenue, Adjusted EBITDA, and Total
Bookings, in each case as further described in Section 4.2 and Exhibit A.

 

  (q) “Semi-Annual Financial Performance Period” shall mean two consecutive
fiscal quarters during the fiscal Plan Year; the first and second fiscal
quarters of the Plan Year shall comprise the first Semi-Annual Financial
Performance Period and the third and fourth fiscal quarters of the Plan Year
shall comprise the second Semi-Annual Financial Performance Period.

 

  (r) “Target Incentive Percentage” shall mean the fixed percentage determined
by (i) the Committee for each Participant that is a Section 16 Officer, and
(ii) the Vice President, Human Resources for all other Participants.

SECTION 3 – ELIGIBILITY AND PARTICIPATION

3.1 Eligibility: Eligibility for participation in the Plan will be limited to
those Associates who, by the nature and scope of their position, regularly and
directly make or influence policy or operating decisions which impact the
growth, profitability, and earnings results of the Company. For purposes of this
Plan, such Associates are limited to the Chief Executive Officer, Vice
Presidents, Directors, Managers and Supervisors, by job title, provided that
they are assigned a salary grade of E-12 or above; provided, however, that
non-U.S. Associates will be eligible for participation in the Plan based upon
job title only. Any Associate who is not a Section 16 Officer and who
participates in a sales incentive or commission arrangement or any other
incentive program shall be excluded from participation in this Plan unless
otherwise determined by the Vice President, Human Resources.

 

3



--------------------------------------------------------------------------------

3.2 Participation: Participation in the Plan shall be determined annually by the
Vice President, Human Resources; provided, however, that participation by
Section 16 Officers of the Company shall be determined by the Committee.
Associates approved for participation shall be notified of their selection.

3.3 Partial Plan Year Participation: The Vice President, Human Resources may
allow an Associate who becomes eligible during the Plan Year, either as a new
hire or as a result of an internal promotion, to participate in the Plan;
provided, however, participation by Section 16 Officers of the Company shall be
determined by the Committee. In either such case, for purposes of calculating
any Incentive Award, any such Participant’s Base Earnings for the Annual
Performance Period and the applicable Semi-Annual Financial Performance Period
shall be pro-rated based on the time during the applicable period that the
Associate was an eligible Participant. Newly hired Associates or Associates who
first become eligible as a result of an internal promotion must have a hire date
or a promotion date prior to November 1, 2009, to be become Participants.

3.4 Changes In Participation Level and/or Organizational Unit: A Participant who
changes positions and/or is assigned to a different organizational unit (as
defined by their reporting relationship), during the Plan Year, shall have their
Incentive Award calculated on a prorated basis using the time eligible in each
position to account for changes in the calculation components. However, if such
a change occurs on or after November 1, 2009, the Participant’s Incentive Award
for time worked from November 1, 2009 through December 31, 2009 will be
calculated using the measures of the Participant’s position immediately
preceding November 1, 2009.

3.5 Leave of Absence: A Participant on an approved leave of absence, as defined
by the Family and Medical Leave Act of 1993, shall be considered eligible for a
full Incentive Award payable at the same time as other Participants. A
Participant on any other form of approved leave of absence shall have their
Incentive Award calculated on a partial year basis, payable pursuant to
Section 5. All Participants who are on an approved leave of absence shall be
considered employed for purposes of Section 4.1.

3.6 No Right to Participate: Participation by an Associate in the Plan in any
period prior to the Plan Year does not provide a right or entitlement to be
selected for participation in the Plan Year or any future period.

SECTION 4 – INCENTIVE AWARD DETERMINATION

4.1 Eligibility for Incentive Award: Except as provided in Section 6, in order
to be eligible to receive an Incentive Award for any Plan Year, a Participant
must be employed continuously as a Participant through the entire Plan Year (or
partial Plan Year, in accordance with Section 3.3) and at the time that the
Incentive Award is paid.

4.2 Financial Performance Goals:

(a) The Semi-Annual Financial Performance Goals for the Company and its business
units for the first Semi-Annual Financial Performance Period and for the second
Semi-Annual Financial Performance Period are set forth in Exhibit A. Each
Participant’s Semi-Annual Financial Performance Goals for the second Semi-Annual
Financial Performance Period shall consist of the same performance measures
(e.g., Income from Operations, Revenue) applicable on the last business day of
the first Semi-Annual Financial Performance Period with respect to such
Participant’s Semi-Annual Financial Performance Goals for the first Semi-Annual
Financial Performance Period, except as described in Exhibit A. The Semi-Annual
Financial Performance Goal for the first Semi-Annual Financial Performance
Period shall consist of the performance goal achievement level required to earn
a Performance Payout Percentage of one-hundred percent (100%); and the
Semi-Annual Financial Performance Goal for the second Semi-Annual Financial
Performance Period shall consist of the performance goal achievement level
required to earn a Performance Payout Percentage of thirty-three percent (33%).

(b) The Performance Payout Percentages that will be awarded for the respective
Semi-Annual Financial Performance Goals and the Annual Financial Performance
Goals at various performance levels are set forth in Exhibit A. The maximum
Performance Payout Percentages for the Semi-Annual Financial Performance Goals
for the Semi-Annual Financial Performance Period is 100% for each period and the
maximum Performance Payout Percentages for the Annual Financial Performance
Goals is 200%.

 

4



--------------------------------------------------------------------------------

4.3 Individual Performance Goals: All Participants are eligible to receive a
portion of their Incentive Award based upon Individual Performance Goals for the
Plan Year, which shall be communicated to Participants promptly after such
Individual Performance Goals are determined.

(a) The Individual Performance Goals for Section 16 Officers, and the Individual
Performance Goal Performance Payout Percentages for achievement against such
Individual Performance Goals by Section 16 Officers, shall be determined by the
Committee prior to March 31, 2009.

(b) Individual Performance Goals (including minimum, target and maximum
performance levels) for all Participants other than Section 16 Officers shall be
approved by their respective functional Vice Presidents. The Individual
Performance Goal Performance Payout Percentages for all other Participants shall
be based upon actual performance levels achieved against their Individual
Performance Goals for the Plan Year and shall be determined in accordance with
the following scale:

Maximum performance level = Maximum Performance Payout Percentage (200%)

Target performance level = Target Performance Payout Percentage (100%)

Minimum performance level = Minimum Performance Payout Percentage (0%)

Performance Payout Percentages for achievement between these performance levels
shall be calculated based on a scale determined by the Vice President, Human
Resources (or Committee in the case of Section 16 Officers), and such scale
shall be communicated to such Participants promptly after they are determined.
In no case shall the Individual Performance Goal Performance Payout Percentage
exceed 200%, nor shall any payment be made for achievement that falls below the
minimum performance level.

4.4 Incentive Components: All Participants shall have their individual Incentive
Award calculated on the basis of two independent incentive components, a
“Financial Performance Component” (as measured by achievement of Financial
Performance Goals) and an “Individual Performance Component” (as measured by
Individual Performance Goals), which shall each be given a weighting percentage
such that the total of both percentages equals 100%. These two incentive
components will be calculated separately and added together to determine the
Participant’s Incentive Award as set forth in Section 4.5. The assignment and
weighting of the two incentive components (a) shall be communicated to
Participants at the same time as their eligibility notification, (b) with
respect to Section 16 Officers shall be determined by the Committee, and
(c) with respect to other Participants, shall be determined by the Chief
Executive Officer in consultation with the Vice President, Human Resources.

4.5 Incentive Award Calculation:

(a) The Company shall evaluate actual performance results for each of the
Semi-Annual Financial Performance Periods against the respective Semi-Annual
Financial Performance Period’s Semi-Annual Financial Performance Goals. Each
Participant’s Incentive Award with respect to the Participant’s Semi-Annual
Financial Performance Goals for both Semi-Annual Financial Performance Periods
(the “Combined Semi-Annual Award”) shall be calculated as the Participant’s
Financial Performance Component’s weighting percentage multiplied by the sum of
(i) the Participant’s Base Earnings during the first Semi-Annual Financial
Performance Period, multiplied by the Participant’s Target Incentive Percentage,
multiplied by the Participant’s Performance Payout Percentage for the first
Semi-Annual Financial Performance Period, plus (ii) the Participant’s Base
Earnings during the second Semi-Annual Financial Performance Period, multiplied
by the Participant’s Target Incentive Percentage, multiplied by the
Participant’s Performance Payout Percentage for the second Semi-Annual Financial
Performance Period,

 

5



--------------------------------------------------------------------------------

(b) The Company shall also evaluate actual performance results for the Annual
Performance Period against the Annual Financial Performance Goals. Each
Participant’s Incentive Award with respect to the Participant’s Annual Financial
Performance Goals (the “Annual Award”) shall be calculated as the amount, if
any, by which (i) the Participant’s Financial Performance Component’s weighting
percentage, multiplied by the Participant’s Base Earnings during the Annual
Performance Period, multiplied by the Participant’s Target Incentive Percentage,
multiplied by the Performance Payout Percentage for the Annual Performance
Period, exceeds (ii) the amount of the Combined Semi-Annual Award. In no event
shall the Annual Award be a negative number.

(c) Each Participant’s Incentive Award with respect to the Participant’s
Individual Performance Goal (the “Individual Award”) shall be calculated as the
Participant’s Individual Performance Component’s weighting percentage multiplied
by the Participant’s Base Earnings during the Plan Year, multiplied by the
Participant’s Target Incentive Percentage, multiplied by the Participant’s
Performance Payout Percentage for the Participant’s Individual Performance Goal.

The above computations shall be made using the following formula:

INCENTIVE AWARD =

Financial Performance Component:

1. Combined Semi-Annual Award, which shall equal H times the sum of (A x B x E)
plus (A x C x F)

2. Annual Award, which shall equal the amount by which (H x A x D x G) exceeds
the Combined Semi-Annual Award

Individual Performance Component: multiply A x D x I x J

Where:

A = Target Incentive Percentage

B = Base Earnings during the first Semi-Annual Financial Performance Period

C = Base Earnings during the second Semi-Annual Financial Performance Period

D = Base Earnings during the Plan Year

E = Performance Payout Percentage for the first Semi-Annual Financial
Performance Period

F = Performance Payout Percentage for the second Semi-Annual Financial
Performance Period

G = Performance Payout Percentage for Annual Financial Performance Goal

H = Financial Performance Component weighting percentage

I = Performance Payout Percentage for Individual Performance Goal

J = Individual Performance Component weighting percentage

4.6 Illustrative Example: The following example is provided for illustrative
purposes. If (a) a Participant’s Target Incentive Percentage was equal to 10%,
(b) the Participant’s Base Earnings during the Plan Year were equal to $80,000
($40,000 during each Semi-Annual Financial Performance Period), (c) the
applicable Performance Payout Percentage for the first applicable Semi-Annual
Financial Performance Period was equal to 80%, (d) the applicable Performance
Payout Percentage for the second applicable Semi-Annual Financial Performance
Period was equal to 100%, (e) the applicable Annual Financial Performance Goal
Performance Payout Percentage was equal to 100% (f) the applicable Performance
Payout Percentage for the Participant’s Individual Performance Goal was equal to
110%, and (g) Financial Performance Component weighting percentage was 60% and
Individual Performance Component weighting percentage was equal to 40%; then the
amount of Incentive Award earned would be equal to:

Financial Performance Component:

 

1. Combined Semi-Annual Award   = 60% x [(10% x $40,000 x 80%) + (10% x $40,000
x 100%)]   = 60% x [$3,200 + $4,000] = 60% x $7,200 = $4,320 2. Annual Award =
(60% x 10% x $80,000 x 100%) - $4,320 = $4,800 - $4,320 = $480

Total Financial Performance Component Incentive Award = $4,320 + $480 = $4,800

 

6



--------------------------------------------------------------------------------

Individual Performance Component: 10% x $80,000 x 110% x 40% = $3,520

Total Incentive award = $4,320 + $480 + $3,520 = $8,320

4.7 Multiple Financial Performance Goals: In cases where multiple financial
performance measures are used with respect to one Financial Performance Goal,
such financial performance measures will be calculated separately and the
assigned weighting with respect to each financial performance measure shall be
used to determine a single Financial Performance Goal achievement percentage.

4.8 Minimum Performance Standard: Participants whose personal performance is
rated as “Substantially Below Expectations” as part of the Company’s Annual
Performance Management Review process shall not be eligible to receive an award
under this Plan, including any incentive resulting from the achievement of
Financial Performance Goals and/or Individual Performance Goals.

SECTION 5 – PAYMENT OF INCENTIVE AWARDS

5.1 Form and Timing of Payment: Payment of Incentive Awards shall be made in
cash, subject to applicable payroll tax and benefit plan withholdings, after the
end of the Plan Year following the final determination of the fiscal year’s
financial results, but in any event, such payment shall be made during the
calendar year following the end of the Plan Year.

5.2 Performance-Based Compensation Exemption from Code Section 162(m): With
respect to Incentive Awards payable to Section 16 Officers, the Individual Award
and the Incentive Awards with respect to Semi-Annual Financial Performance Goals
are intended to meet the performance-based exception under Code Section 162(m).
Before any such Incentive Award is paid to a Section 16 Officer, the Committee
shall certify in writing that the related Semi-Annual Financial Performance
Goals or Individual Performance Goals, as applicable, have been satisfied.

5.3 Code Section 409A: The Plan is intended to satisfy the provisions of
Section 409A of the Internal Revenue Code of 1986, as amended, so that any
payments to individuals provided pursuant to this Plan will not be subject to
additional tax and interest under Code Section 409A.

SECTION 6 – TERMINATION OF EMPLOYMENT

6.1 Termination of Employment Due to Voluntary Resignation: In the event a
Participant’s employment is terminated due to voluntary resignation, as
determined by the Vice President, Human Resources, prior to the payment of his
or her Incentive Award, the Incentive Award shall not be earned and the
Participant shall not be entitled to payment.

6.2 Termination of Employment for Cause: In the event a Participant’s employment
is terminated for Cause prior to payment of his or her Incentive Award, the
Incentive Award shall not be earned and the Participant shall not be entitled to
payment.

6.3 Termination of Employment Due to Retirement: In the case of retirement (as
determined by the Vice President, Human Resources) prior to the payment of any
Incentive Award intended to meet the performance-based exemption under Code
Section 162(m), the Incentive Award shall not be earned by or paid to the
Section 16 Officer Participant. In the case of retirement (as determined by the
Vice President, Human Resources) prior to the payment of any Incentive Award
that is not intended to meet the performance-based exemption under Code
Section 162(m), the Incentive Award shall be considered earned, calculated on a
prorated basis, and paid at the same time as other Participants.

6.4 Termination of Employment Due to Death or Disability: In the event a
Participant’s employment is terminated by reason of death or disability during
the Plan Year prior to payment of his or her Incentive Award, the Incentive
Award shall be considered earned, calculated on a prorated basis, and paid at
the same time as other Participants.

 

7



--------------------------------------------------------------------------------

6.5 Termination of Employment for Reasons Other Than Voluntary Resignation,
Cause, Death, Disability or Retirement: In the event a Section 16 Officer’s
employment is terminated for reasons other than voluntary resignation, Cause,
death, disability or retirement prior to payment of his or her Incentive Award
not intended to meet the performance-based exemption from Code Section 162(m), a
prorated Incentive Award shall be paid in accordance with any employment
agreement with such Section 16 Officer, or if there is no agreement or if the
agreement is silent on this issue, it may be paid in the sole discretion of the
Committee. In the event any other Participant’s employment is terminated for
reasons other than voluntary resignation, Cause, death, disability, or
retirement prior to payment of his or her Incentive Award, a prorated Incentive
Award may be paid in the sole discretion of the Vice President, Human Resources.
Any payment made under this Section 6.5 shall be conditioned upon the
Participant’s execution of an agreement acceptable to the Company that
(i) waives any rights the Participant may otherwise have against the Company,
and (ii) releases the Company from actions, suits, claims, proceedings, and
demands related to Participant’s employment and/or termination of employment.
Further, any payment made under this Section 6.5 will be made at the time
described in Section 5.1.

SECTION 7 – RIGHTS OF PARTICIPANTS

Nothing in this Plan shall interfere with or limit in any way the right of the
Company to terminate or change a Participant’s employment at any time, nor
confer upon any Participant any right to continue in the employ of the Company.
Nothing herein contained shall limit or affect in any manner or degree the
normal and usual powers of management, exercised by the officers and the Board
of Directors of the Company to change the duties or the character of employment
of any Associate or to remove the individual from the employment of the Company
at any time, all of which rights and powers are expressly reserved by the
Company.

SECTION 8 – ADMINISTRATION

8.1 Administration: This Plan shall be administered by the Vice President, Human
Resources in accordance with the provisions contained herein; subject to the
direction and approval of the Committee with respect to matters relating to any
Section 16 Officers of the Company.

8.2 Questions of Construction and Interpretation: The determination of the Vice
President, Human Resources or the Committee in construing or interpreting this
Plan or making any decision with respect to the Plan shall be final, binding,
and conclusive upon all persons including the Participants and their heirs,
successors and assigns. The Vice President, Human Resources’ interpretative
responsibility shall include any and all definitions in the Plan other than the
definition of “Cause” set forth in Section 2.1(e)(i) (which shall be interpreted
pursuant to the terms of the employment agreements referenced therein). This
Plan is established pursuant to the 2006 Zebra Technologies Corporation
Incentive Compensation Plan and the provisions hereof are in all respects
governed by the 2006 Zebra Technologies Corporation Incentive Compensation Plan
and subject to all of the terms and provisions thereof. In the event of any
inconsistency between this Plan and the 2006 Zebra Technologies Corporation
Incentive Compensation Plan, the terms of the 2006 Zebra Technologies
Corporation Incentive Compensation Plan shall govern.

8.3 Conflicts: To the extent that a Participant and the Company have entered
into a written employment agreement that contains provisions that conflict with
the provisions of this Plan, the provisions contained in the employment
agreement shall control.

8.4 Amendments: The Company, in its absolute discretion, without notice, at any
time and from time to time, may modify or amend, in whole or in part, any or all
of the provisions of this Plan, or suspend or terminate it entirely; provided,
however, that no such modification, amendment, suspension, or termination, may
without the consent of the Participant (or the Participant’s beneficiary in the
case of death) reduce after the end of the Plan Year the right of a Participant
(or the Participant’s beneficiary, as the case may be) to a payment or
distribution in accordance with the provisions contained in this Plan.

8.5 Governing Law: This Plan shall be construed in accordance with, and governed
by, the laws of the State of Illinois without giving effect to conflicts of laws
principles.

 

8



--------------------------------------------------------------------------------

8.6 Committee Authority: Notwithstanding anything herein to the contrary, any
and all determinations or actions to be taken with respect to the Plan that
relate to a Section 16 Officer of the Company shall be determined or taken by
the Committee.

 

9



--------------------------------------------------------------------------------

Exhibit A

 

I. Semi-Annual Financial Performance Goals for the First Semi-Annual Financial
Performance Period

Company and SPG

The Semi-Annual Financial Performance Goals for the first Semi-Annual Financial
Performance Period related to the Company or to SPG shall be the Board-approved
budgeted level of Company Income from Operations or SPG Income from Operations,
respectively, each as defined in this Exhibit A and as approved by the
Committee. For purposes of this Exhibit A, “Board” shall mean the Board of
Directors of Zebra Technologies Corporation.

ESG

The Semi-Annual Financial Performance Goals for the first Semi-Annual Financial
Performance Period related to ESG shall be the Board-approved budgeted levels of
Revenue, Adjusted EBITDA and Total Bookings, as each is defined in this Exhibit
A and as approved by the Committee. Including for purposes of Section 4.7,
Revenue shall be given a 25% weighting, Adjusted EBITDA a 50% weighting and
Total Bookings a 25% weighting, of such Semi-Annual Financial Performance Goal.

 

II. Semi-Annual Financial Performance Goals for the Second Semi-Annual Financial
Performance Period, and Annual Financial Performance Goal related to the Company

The Semi-Annual Financial Performance Goals for the Company and its business
units for the second Semi-Annual Financial Performance Period (i) shall be
determined during the first forty-five (45) days of the second Semi-Annual
Financial Performance Period, and (ii) shall be communicated to Participants
promptly after being determined.

SPG

The Semi-Annual Financial Performance Goal for the second Semi-Annual Financial
Performance Period related to SPG shall be the Company’s forecasted level of SPG
Income from Operations, as approved by the Committee.

ESG

The Semi-Annual Financial Performance Goals for the second Semi-Annual Financial
Performance Period related to ESG shall be the Company’s forecasted levels of
Revenue, Adjusted EBITDA and Total Bookings, as approved by the Committee.
Including for purposes of Section 4.7, Revenue shall be given a 25% weighting,
Adjusted EBITDA a 50% weighting and Total Bookings a 25% weighting, of such
Semi-Annual Financial Performance Goal.

Company

Notwithstanding anything to the contrary in Section 4.2(a), the Semi-Annual
Financial Performance Goals for the second Semi-Annual Financial Performance
Period related to the Company shall be the Company’s forecasted levels of
Corporate Expense and Unit Income from Operations, as approved by the Committee.
Such Semi-Annual Financial Performance Goals related to the Company shall be the
Semi-Annual Financial Performance Goals for the second Semi-Annual Financial
Performance Period for each participant whose Semi-Annual Financial Performance
Goal for the first Semi-Annual Financial Performance Period was Company Income
from Operations. Including for purposes of Section 4.7, Corporate Expense shall
be given a 15% weighting and Unit Income from Operations an 85% weighting, of
such Semi-Annual Financial Performance Goal.

 

10



--------------------------------------------------------------------------------

Revised Annual Financial Goal based on Company Income from Operations

Notwithstanding anything to the contrary in Section 2.1(a), the Annual Financial
Performance Goal for each participant whose Semi-Annual Financial Performance
Goal for the first Semi-Annual Financial Performance Period was Company Income
from Operations shall equal the sum of (i) the amount of Company Income from
Operations for the first Semi-Annual Financial Performance Period at which the
Performance Payout Percentage is one hundred percent (100%) for the first
Semi-Annual Financial Performance Period, plus (ii) the amount of Corporate
Expense for the second Semi-Annual Financial Performance Period at which the
Performance Payout Percentage is thirty-three percent (33%) for the second
Semi-Annual Financial Performance Period, plus (iii) the amount of Unit Income
from Operations for the second Semi-Annual Financial Performance Period at which
the Performance Payout Percentage is thirty-three percent (33%) for the second
Semi-Annual Financial Performance Period. For purposes of measuring the
achievement of such Annual Financial Performance Goal, the actual Company Income
from Operations (i.e., income from operations, of the Company, on a consolidated
basis) for the Annual Performance Period shall be compared against such Annual
Financial Performance Goal.

 

III. Definitions

 

Performance Measure

  

Definition

Company Income from Operations

   Income from operations of the Company (on a consolidated basis) for the
applicable period, adjusted to remove non-recurring charges and for
acquisitions, as applicable.1

Corporate Expense

   Company Income from Operations for the applicable period, excluding Unit
Income from Operations for the applicable period.

SPG Income from Operations

   Income from operations of SPG for the applicable period, adjusted to remove
non-recurring charges and for acquisitions, as applicable.1

Unit Income from Operations

   The sum of SPG Income from Operations for the applicable period plus ESG
Income from Operations for the applicable period. 1

Revenue

   ESG revenue for the applicable period as defined by Generally Accepted
Accounting Principles (GAAP).

Adjusted EBITDA

   Adjusted EBITDA = ESG Income from Operations + ESG Amortization + ESG
Depreciation + ESG Equity Awards Expense (each for the applicable period)

Total Bookings

   Total ESG bookings during the applicable period after any allocations for
GAAP Vendor Specific Objective Evidence calculations.

 

1

ESG Income from Operations means income from operations of ESG for the
applicable period, adjusted to remove non-recurring charges and for
acquisitions, as applicable.

Non-recurring charges specifically include such expense items as (i) One-time
charges, non-operating charges or expenses incurred that are not under the
control of operations management, as ratified by the Compensation Committee;
(ii) restructuring expenses; (iii) exit expenses; (iv) integration expenses;
(v) Board of Directors Project Activities (e.g.: CEO search, director searches);
or (vi) gains or losses on the sale of assets; (vii) acquired in-process
technology or; (viii) impairment charges. The above list is NOT exhaustive and
is meant to represent EXAMPLES of the kind of expenses typically EXCLUDED from
the calculations of Income from Operations. The Committee shall make all
determinations regarding the exclusion of specific items from the performance
measure for a Semi-Annual Financial Performance Period.

Acquisitions: generally, for the first quarter beginning at least six months
after an acquisition closes, the financial targets will be adjusted to
incorporate the acquired company’s budget or financial plan. The reported
financial performance will also be adjusted to include the acquired company’s
actual performance the first quarter beginning at least six months after an
acquisition closes.

Legend:

SPG = The Specialty Printer Group business unit of Zebra Technologies
Corporation.

ESG = The Zebra Enterprise Solutions Group business unit (formerly known as the
Enterprise Solutions Group business unit) of Zebra Technologies Corporation.

 

11



--------------------------------------------------------------------------------

IV. Performance Payout Percentages for Financial Performance Goals for the First
Semi-Annual Financial Performance Period

The Performance Payout Percentages that will be awarded for achievement of
Financial Performance Goals for the first Semi-Annual Financial Performance
Period at the indicated levels are set forth below. The Performance Payout
Percentages for such Financial Performance Goals shall be based upon actual
performance levels achieved against the Financial Performance Goals for the
first Semi-Annual Financial Performance Period and shall be determined in
accordance with the table below. Performance between any of the stated
achievement levels shall be interpolated on a straight line basis between such
stated performance levels.

 

Percent of Performance Goal Achievement

   Performance Payout
Percentage  

75.0%

   0 % 

80.0%

   20 % 

85.0%

   40 % 

90.0%

   60 % 

95.0%

   80 % 

100.0%

   100 % 

 

V. Performance Payout Percentages for Financial Performance Goals for the Second
Semi-Annual Financial Performance Period

The Performance Payout Percentages that will be awarded for achievement of
Financial Performance Goals for the second Semi-Annual Financial Performance
Period at the indicated levels are set forth below. The Performance Payout
Percentages for such Financial Performance Goals shall be based upon actual
performance levels achieved against the Financial Performance Goals for the
second Semi-Annual Financial Performance Period and shall be determined in
accordance with the tables below. Performance between any of the stated
achievement levels shall be interpolated on a straight line basis between such
stated performance levels.

Company Goal (Corporate Expense)

 

Percent of Performance Goal Achievement

   Performance Payout
Percentage  

91%

   0 % 

92%

   4 % 

93%

   8 % 

94%

   12 % 

95%

   16 % 

96%

   20 % 

97%

   24 % 

98%

   28 % 

99%

   32 % 

100%

   33 % 

103%

   36 % 

105%

   40 % 

108%

   44 % 

110%

   48 % 

113%

   52 % 

115%

   56 % 

118%

   60 % 

120%

   64 % 

123%

   68 % 

125%

   72 % 

128%

   76 % 

130%

   80 % 

133%

   84 % 

135%

   88 % 

138%

   92 % 

141%

   96 % 

143%

   100 % 

 

12



--------------------------------------------------------------------------------

Company Goal (Unit Income from Operations)

 

Percent of Performance Goal Achievement

   Performance Payout
Percentage  

87%

   0 % 

89%

   4 % 

90%

   8 % 

92%

   12 % 

93%

   16 % 

94%

   20 % 

96%

   24 % 

97%

   28 % 

99%

   32 % 

100%

   33 % 

103%

   36 % 

106%

   40 % 

109%

   44 % 

113%

   48 % 

116%

   52 % 

119%

   56 % 

122%

   60 % 

125%

   64 % 

128%

   68 % 

131%

   72 % 

134%

   76 % 

138%

   80 % 

141%

   84 % 

144%

   88 % 

147%

   92 % 

150%

   96 % 

153%

   100 % 

SPG Goal (SPG Income from Operations)

 

Percent of Performance Goal Achievement

   Performance Payout
Percentage  

<91%

   0 % 

91%

   4 % 

92%

   8 % 

93%

   12 % 

94%

   16 % 

95%

   20 % 

97%

   24 % 

98%

   28 % 

99%

   32 % 

100%

   33 % 

103%

   36 % 

105%

   40 % 

108%

   44 % 

110%

   48 % 

113%

   52 % 

115%

   56 % 

118%

   60 % 

120%

   64 % 

123%

   68 % 

125%

   72 % 

128%

   76 % 

130%

   80 % 

133%

   84 % 

135%

   88 % 

138%

   92 % 

141%

   96 % 

143%

   100 % 

 

13



--------------------------------------------------------------------------------

ESG Goal (Revenue, EBITDA and Total Bookings)

 

Percent of Performance Goal Achievement

   Performance Payout
Percentage  

<75.0%

   0 % 

75.0%

   4 % 

80.0%

   10 % 

85.0%

   16 % 

90.0%

   22 % 

95.0%

   28 % 

100.0%

   33 % 

105.0%

   41 % 

110.0%

   49 % 

115.0%

   56 % 

120.0%

   64 % 

125.0%

   68 % 

130.0%

   76 % 

135.0%

   85 % 

140.0%

   93 % 

144.1%

   100 % 

 

14



--------------------------------------------------------------------------------

VI. Performance Payout Percentages for Financial Performance Goals for the
Annual Performance Period

The Performance Payout Percentages that will be awarded for achievement of
Financial Performance Goals for the Annual Performance Period at the indicated
levels are set forth below. The Performance Payout Percentages for such
Financial Performance Goals shall be based upon actual performance levels
achieved against the Financial Performance Goals for the Annual Performance
Period and shall be determined in accordance with the table below. Performance
between any of the stated achievement levels shall be interpolated on a straight
line basis between such stated performance levels.

 

Percent of Performance Goal Achievement

   Performance Payout
Percentage  

<100.0%

   0 % 

100.0%

   100 % 

105.0%

   125 % 

110.0%

   150 % 

115.0%

   175 % 

120.0%

   200 % 

 

15